     3:21-cv-02728-MGL     Date Filed 09/01/21     Entry Number 36   Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH CAROLINA

                                COLUMBIA DIVISION

DISABILITY RIGHTS SOUTH                        )     Case No. 3:21-cv-02728-MGL
CAROLINA, ABLE SOUTH CAROLINA,                 )
AMANDA McDOUGALD SCOTT,                        )
individually and on behalf of P.S., a minor;   )
MICHELLE FINNEY, individually and on           )
behalf of M.F., a minor; LYUDMYLA              )
TSYKALOVA, individually and on behalf          )
of M.A., a minor; EMILY POETZ,                 )
individually and on behalf of L.P., a minor;   )
SAMANTHA BOEVERS, individually and             )
on behalf of P.B., a minor; TAMICA             )       DEFENDANT MOLLY
GRANT, individually and on behalf of           )    SPEARMAN’S ANSWERS TO
E.G., a minor; CHRISTINE COPELAND,             )        LOCAL CIVIL RULE
individually and on behalf of L.C., a minor;   )     26.01 INTERROGATORIES
HEATHER PRICE, individually and on             )
behalf of H.P., a minor; and CATHY             )
LITTLETON, individually and on behalf of       )
Q.L. a minor,                                  )
                                               )
                              Plaintiffs,      )
v.                                             )
                                               )
HENRY McMASTER, in his official                )
capacity as Governor of South Carolina;        )
ALAN WILSON, in his official capacity as       )
Attorney General of South Carolina;            )
MOLLY SPEARMAN, in her official                )
capacity as State Superintendent of            )
Education; GREENVILLE COUNTY                   )
SCHOOL BOARD; HORRY COUNTY                     )
SCHOOL BOARD; LEXINGTON                        )
COUNTY SCHOOL BOARD ONE;                       )
OCONEE COUNTY SCHOOL BOARD;                    )
DORCHESTER COUNTY SCHOOL                       )
BOARD TWO; CHARLESTON COUNTY                   )
SCHOOL BOARD; and PICKENS                      )
COUNTY SCHOOL BOARD,                           )
                                               )
                        Defendants.            )
___________________________________            )
      3:21-cv-02728-MGL          Date Filed 09/01/21        Entry Number 36         Page 2 of 3




       Defendant Molly Spearman, [“Spearman”], pursuant to the District of South Carolina

Local Civil Rule 26.01, hereby sets forth her responses to the Local Civil Rule 26.01

Interrogatories and shows the Court as follows:

(A)    State the full name, address, and telephone number of all persons or legal entities who
       may have a subrogation interest in each claim and state the basis and extent of said
       interest.

RESPONSE: None.

(B)    As to each claim, state whether it should be tried jury or nonjury and why.

RESPONSE: Plaintiffs seek equitable relief in their Complaint, which involves claims that

       should be tried nonjury.

(C)    State whether the party submitting these responses is a publicly-owned company and
       separately identify: (1) each publicly owned company of which it is a parent, subsidiary,
       partner or affiliate; (2) each publicly owned company which owns 10% or more of the
       outstanding shares or other indicia of ownership of the party; and (3) each publicly owned
       company in which the party owns ten percent or more of the outstanding shares.

RESPONSE: Not applicable.

(D)    State the basis for asserting the claim in the division in which it was filed (or the basis
       for any challenge to the appropriateness of the division).

RESPONSE: Defendant Spearman does not challenge the appropriateness of the division in

       which Plaintiffs have filed their claims.

(E)    Is this action related in whole or in part to any other matter filed in this district,
       whether civil or criminal?

RESPONSE: No.

(F)    [Defendants only.] If the Defendant is improperly identified, give the proper
       identification and state whether counsel will accept service of an amended summons
       and pleading reflecting the correct identification.

RESPONSE: Not applicable.

(G)    [Defendants only.] If you contend that some other person or legal entity is, in whole
       or in part, liable to you or the party asserting a claim against you in this matter,


                                                   2
     3:21-cv-02728-MGL         Date Filed 09/01/21       Entry Number 36         Page 3 of 3




      identify such person or entity and describe the basis of said liability.

RESPONSE: Unknown/not applicable at this time. Defendant Spearman would reserve the

      right to supplement this and any other Response, if necessary, at an appropriate time.




                                     Cathy L. Hazelwood (Fed I.D. #5605)
                                     State Superintendent of Legal Affairs
                                     SOUTH CAROLINA DEPARTMENT OF EDUCATION
                                     1429 Senate Street, Suite 1015(A)
                                     Columbia, South Carolina 29201
                                     Email: chazelwood@ed.sc.gov
                                     Telephone: (803) 734-8218


                                     and


                                     s/Leslie A. Cotter, Jr.
                                     Leslie A. Cotter, Jr. (Fed I.D. #320)
                                     RICHARDSON PLOWDEN & ROBINSON, P.A.
                                     P.O. Drawer 7788
                                     Columbia, South Carolina 29202
                                     Email: lcotter@richardsonplowden.com
                                     Telephone: (803) 771-4400

                                     ATTORNEYS FOR DEFENDANT MOLLY
                                     SPEARMAN, in her official capacity as State
                                     Superintendent of Education

Columbia, South Carolina
September 1, 2021




                                                3
